UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7328


DWIGHT XAVIER JONES,

                       Plaintiff – Appellant,

          v.

SERGEANT   CLAWSON, Lexington  County   Detention Center;
CORRECTIONAL OFFICER JOHNATHAN JEFFCOAT, Lexington County
Detention Center; CORRECTIONAL OFFICER RANDLE, Lexington
County Detention Center; JASON MERRILL, Cayce Public
Safety,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      R. Bryan Harwell, District
Judge. (5:11-cv-01533-RBH)


Submitted:   October 11, 2012              Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Xavier Jones, Appellant Pro Se. Daniel C. Plyler,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwight Xavier Jones appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                  The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).                                   The

magistrate judge recommended that relief be denied and advised

Jones that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

             The       timely       filing     of   specific      objections         to     a

magistrate       judge’s       recommendation        is    necessary      to       preserve

appellate review of the substance of that recommendation when

the     parties        have     been       warned    of    the     consequences            of

noncompliance.          Diamond v. Colonial Life & Accident Ins. Co.,

416   F.3d      310,    315-16       (4th    Cir.    2005);     Wright    v.       Collins,

766 F.2d     841,      845-46       (4th     Cir.   1985).       Jones       has     waived

appellate review by failing to file specific objections after

receiving proper notice.               Accordingly, we affirm the judgment of

the district court.

             We dispense with oral argument because the facts and

legal    contentions          are   adequately      presented     in     the    materials

before    the    court     and      argument      would   not   aid    the     decisional

process.

                                                                                   AFFIRMED

                                              2